
	
		II
		Calendar No. 803
		110th CONGRESS
		2d Session
		S. 2604
		[Report No. 110–371]
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Ms. Mikulski (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Baltimore National Heritage Area in the
		  State of Maryland, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Baltimore National Heritage Area
			 Act.
		2.FindingsCongress finds the following:
			(1)The City of
			 Baltimore contains 24 National Historic Landmarks, 53,000 buildings listed in
			 52 National Register Historic Districts, 8,000 buildings in 30 local historic
			 districts, and 12 Chesapeake Bay Gateways, nestled in an unparalleled system of
			 parks and waterways, and connected by 5 Maryland Scenic Byways and an
			 All-American Road.
			(2)The Battle of
			 Baltimore represented the definitive end of the American Revolution, secured
			 United States sovereignty, and gave the country 2 enduring symbols: the United
			 States flag and the poem by Francis Scott Key that became our national anthem,
			 The Star-Spangled Banner.
			(3)The proposed Baltimore National Heritage
			 Area will tell 2 of the most significant national heritage stories at the locus
			 of black history and the transformative effects of education, which are the
			 following:
				(A)Frederick
			 Douglass, who while as a slave learned to read in Baltimore and credited his
			 time in the city as the foundation for his accomplishments; and
				(B)Thurgood Marshall,
			 whose public school education in Baltimore led directly to his unparalleled
			 contributions to civil rights as an attorney in Baltimore and as a United
			 States Supreme Court Justice.
				(4)Between the early
			 1800s and the mid 1900s, about 2,000,000 immigrants landed in Baltimore, second
			 only to New York, as a major port of entry into the United States.
			(5)In 1811, the
			 Nation’s first federally funded interstate transportation route, the National
			 Road, begun its journey from Baltimore to the west.
			(6)Baltimore is the
			 farthest inland east coast port, closest to the Nation’s interior. The
			 Chesapeake Bay, the continent’s largest estuary, is a magnificent, fertile,
			 natural resource. This special mix gave rise to the largest city in the 6
			 States of the Chesapeake region, with a cultural landscape unique among world
			 port cities.
			(7)Although Baltimore
			 is a largely urban environment, a number of important natural and recreational
			 resources can be found within the proposed National Heritage Area boundaries.
			 Beginning with the first city park in 1827, Patterson Park, the city’s natural
			 and recreational resources enjoy a noteworthy history. Most remarkable is the
			 city’s acquisition, beginning in 1860, of 7 large estates that created the base
			 for the current park system, including Leakin Park that is one of the largest
			 urban wilderness parks remaining on the East Coast.
			(8)The Baltimore City
			 Heritage Area is a State heritage area designated by the State of Maryland in
			 2001.
			(9)The
			 Feasibility Study for a Baltimore National Heritage Area, dated
			 December 2006, found that the proposed area met the National Park Service’s
			 interim criteria for national heritage area designation.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Baltimore
			 National Heritage Area, established in section 4.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area specified in section 6.
			(4)MapThe
			 term map means the map titled Baltimore National Heritage
			 Area, numbered T10/80,000, and dated October 2007.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Maryland.
			4.Baltimore
			 national heritage area
			(a)EstablishmentThere
			 is established the Baltimore National Heritage Area in the State.
			(b)BoundariesThe
			 Heritage Area shall be comprised of the following, as depicted on the
			 map:
				(1)The area
			 encompassing the Baltimore City Heritage Area certified by the Maryland
			 Heritage Areas Authority in October 2001 as part of the Baltimore City Heritage
			 Area Management Action Plan.
				(2)The Mount Auburn
			 Cemetery.
				(3)The Cylburn
			 Arboretum.
				(4)The Middle Branch
			 of the Patapsco River and surrounding shoreline, including—
					(A)the Cruise
			 Maryland Terminal;
					(B)new marina
			 construction;
					(C)the National
			 Aquarium Aquatic Life Center;
					(D)the Westport
			 Redevelopment;
					(E)the Gwynns Falls
			 Trail;
					(F)the Baltimore
			 Rowing Club; and
					(G)the Masonville
			 Cove Environmental Center.
					(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service, Department of the
			 Interior, and the Baltimore Heritage Area Association.
			(d)Local
			 coordinating entityThe Baltimore Heritage Area Association shall
			 be the local coordinating entity for the Heritage Area.
			5.Duties and
			 authorities of the local coordinating entity
			(a)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
				(1)prepare and submit
			 a management plan for the Heritage Area to the Secretary in accordance with
			 section 6;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of and appreciation for natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with heritage area themes;
					(F)ensuring that
			 signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings
			 open to the public at least semi-annually regarding the development and
			 implementation of the management plan;
				(5)submit an annual
			 report to the Secretary for any fiscal year in which the local coordinating
			 entity receives Federal funds under this Act, setting forth its
			 accomplishments, expenses, and income, amounts and sources of matching funds,
			 amounts leveraged with Federal funds and sources of such leveraging, and grants
			 made to any other entities during the year for which the report is made;
				(6)make available for audit for any fiscal
			 year in which it receives Federal funds under this Act, all information
			 pertaining to the expenditure of such funds and any matching funds, and require
			 in all agreements authorizing expenditures of Federal funds by other
			 organizations, that the receiving organizations make available for such audit
			 all records and other information pertaining to the expenditure of such funds;
			 and
				(7)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan for the
			 Heritage Area, use Federal funds made available through this Act to—
				(1)make grants to the State, its political
			 subdivisions, nonprofit organizations, and other persons;
				(2)enter into cooperative agreements with or
			 provide technical assistance to the State, its subdivisions, nonprofit
			 organizations, Federal agencies, and other interested parties;
				(3)hire and
			 compensate staff;
				(4)obtain money or
			 services from any source including any that are provided under any other
			 Federal law or program;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire real
			 property.
			6.Management
			 plan
			(a)In
			 generalThe management plan for the Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the region’s heritage and encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans in the development of the
			 management plan and its implementation;
				(3)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens plan to take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
				(4)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area related to the stories and themes
			 of the region that should be protected, enhanced, managed, or developed;
				(6)recommend policies
			 and strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect the Heritage Area’s
			 natural, historical, cultural, educational, scenic, and recreational
			 resources;
				(7)describe a program
			 of implementation for the management plan, including—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, enhancement, interpretation; and
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;
					(8)include an
			 analysis and recommendations for ways in which local, State, Tribal, and
			 Federal programs may best be coordinated, including the role of the National
			 Park Service and other Federal agencies associated with the Heritage Area, to
			 further the purposes of this Act;
				(9)include an
			 interpretive plan for the Heritage Area; and
				(10)include a business plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(b)Deadline and
			 termination of funding
				(1)DeadlineThe
			 local coordinating entity shall submit the management plan to the Secretary for
			 approval not later than 3 years after the date on which any funds are made
			 available for this purpose after designation as a Heritage Area.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until the management
			 plan is submitted to and approved by the Secretary.
				7.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalThe Secretary may, upon the request of the local
			 coordinating entity, provide technical and financial assistance on a
			 reimbursable or non-reimbursable basis (as determined by the Secretary) to the
			 Heritage Area to develop and implement the management plan.
				(2)Priority
			 actionsIn assisting the Heritage Area, the Secretary shall give
			 priority to actions that in general assist in—
					(A)conserving the
			 significant natural, historical, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Cooperative
			 agreementsThe Secretary is authorized to enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to carry out this subsection.
				(b)Approval of
			 management plan
				(1)ReviewThe
			 Secretary shall approve or disapprove the management plan not later than 180
			 days after receiving the management plan.
				(2)ConsultationThe
			 Secretary shall consult with the Governor of any State and Tribal government in
			 which the Heritage Area is located prior to approving any management
			 plan.
				(3)Criteria for
			 approvalIn determining the approval of the management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity will be representative of the diverse interests of the
			 Heritage Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including workshops and public meetings, in the
			 preparation of the management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal or Tribal
			 lands under applicable laws or pursuant to land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, Tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local aspects of the management plan; and
					(F)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(4)Action following
			 disapprovalIf the Secretary disapproves the management plan, the
			 Secretary shall advise the local coordinating entity in writing of the reasons
			 and may make recommendations for revisions to the management plan. The
			 Secretary shall approve or disapprove a proposed revision not later than 180
			 days after it is resubmitted.
				(5)Approval of
			 amendmentsSubstantial amendments to the management plan shall be
			 reviewed by the Secretary and approved in the same manner as provided for the
			 original management plan. The local coordinating entity may not use Federal
			 funds authorized by this Act to implement any amendments until the Secretary
			 has approved the amendments.
				(c)Evaluation
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary shall
			 conduct an evaluation of the accomplishments of the Heritage Area and prepare a
			 report with recommendations for the National Park Service’s future role, if
			 any, with respect to the Heritage Area.
				(2)Evaluation
			 componentsAn evaluation
			 prepared under paragraph (1) shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of the authorizing legislation for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)RecommendationsBased
			 upon the evaluation under paragraph (1), the Secretary shall prepare a report
			 with recommendations for the National Park Service’s future role, if any, with
			 respect to the Heritage Area. If the report recommends that Federal funding for
			 the Heritage Area be reauthorized, the report shall include an analysis
			 of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(4)Submission to
			 congressOn completion of a report under paragraph (3), the
			 Secretary shall submit the report to—
					(A)the Committee on Energy and Natural
			 Resources of the Senate; and
					(B)the Committee on Natural Resources of the
			 House of Representatives.
					8.Relationship to
			 other federal agencies
			(a)In
			 generalThis Act shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the extent practicable.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
				(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
				9.Property owners
			 and regulatory protectionsNothing in this Act shall be construed
			 to—
			(1)abridge the rights
			 of any property owner, public or private, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)require any
			 property owner to permit public access (including Federal, Tribal, State, or
			 local government access) to such property or to modify any provisions of
			 Federal, Tribal, State, or local law with regard to public access or use of
			 private lands;
			(3)alter any duly
			 adopted land use regulations or approved land use plan or any other regulatory
			 authority of any Federal, State, or local agency, or Tribal government or to
			 convey any land use or other regulatory authority to any local coordinating
			 entity;
			(4)authorize or imply
			 the reservation or appropriation of water or water rights;
			(5)diminish the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)create any
			 liability, or affect any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated for the purposes
			 of this Act $10,000,000, of which not more than $1,000,000 shall be made
			 available for any fiscal year.
			(b)Matching
			 fundsFederal funding provided under this Act may not exceed 50
			 percent of the total cost of any assistance or grant provided or authorized
			 under this Act. Recipient matching funds—
				(1)must be from
			 non-Federal sources; and
				(2)may be made in the
			 form of in-kind contributions of goods and services fairly valued.
				11.SunsetThe authority of the Secretary to provide
			 financial assistance under this Act shall terminate 15 years after the date of
			 enactment of the Act.
		
	
		1.Short titleThis Act may be cited as the
			 Baltimore National Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Baltimore
			 National Heritage Area, established by section 3(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means the
			 local coordinating entity for the Heritage Area designated by section
			 3(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 4(a)(1).
			(4)MapThe
			 term map means the map entitled Baltimore National Heritage
			 Area, numbered T10/80,000, and dated October 2007.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Maryland.
			3.Baltimore national
			 heritage area
			(a)EstablishmentThere
			 is established the Baltimore National Heritage Area in the State.
			(b)BoundariesThe
			 Heritage Area shall be comprised of the following areas, as described on the
			 map:
				(1)The area encompassing the
			 Baltimore City Heritage Area certified by the Maryland Heritage Areas Authority
			 in October 2001 as part of the Baltimore City Heritage Area Management Action
			 Plan.
				(2)The Mount Auburn
			 Cemetery.
				(3)The Cylburn
			 Arboretum.
				(4)The Middle Branch of the
			 Patapsco River and surrounding shoreline, including—
					(A)the Cruise Maryland
			 Terminal;
					(B)new marina
			 construction;
					(C)the National Aquarium
			 Aquatic Life Center;
					(D)the Westport
			 Redevelopment;
					(E)the Gwynns Falls
			 Trail;
					(F)the Baltimore Rowing
			 Club; and
					(G)the Masonville Cove
			 Environmental Center.
					(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the Baltimore
			 Heritage Area Association.
			(d)Local coordinating
			 entityThe Baltimore Heritage Area Association shall be the local
			 coordinating entity for the Heritage Area.
			4.Duties and authorities
			 of local coordinating entity
			(a)Duties of the local
			 coordinating entityTo further the purposes of the Heritage Area,
			 the local coordinating entity shall—
				(1)prepare, and submit to
			 the Secretary, in accordance with section 5, a management plan for the Heritage
			 Area;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
					(A)carrying out programs and
			 projects that recognize, protect, and enhance important resource values within
			 the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing recreational
			 and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and restoring
			 historic sites and buildings in the Heritage Area that are consistent with the
			 themes of the Heritage Area;
					(F)ensuring that signs
			 identifying points of public access and sites of interest are posted throughout
			 the Heritage Area; and
					(G)promoting a wide range of
			 partnerships among governments, organizations, and individuals to further the
			 purposes of the Heritage Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to
			 the public at least semiannually regarding the development and implementation
			 of the management plan;
				(5)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act specifying—
					(A)the accomplishments of
			 the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraged funds; and
					(E)grants made to any other
			 entities during the fiscal year;
					(6)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 Act, all information pertaining to the expenditure of the funds and any
			 matching funds;
				(7)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
				(8)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act to—
				(1)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and compensate
			 staff;
				(4)obtain funds or services
			 from any source, including funds and services provided under any other Federal
			 law or program;
				(5)contract for goods or
			 services; and
				(6)support activities of
			 partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this Act to acquire any interest in real
			 property.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for telling the story of the
			 heritage of the region and encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 Heritage Area;
				(2)take into consideration
			 existing State, county, and local plans in the development and implementation
			 of the management plan;
				(3)include a description of
			 actions and commitments that governments, private organizations, and citizens
			 plan to take to protect, enhance, and interpret the natural, historic, scenic,
			 and cultural resources of the Heritage Area;
				(4)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(5)include an inventory of
			 the natural, historic, cultural, educational, scenic, and recreational
			 resources of the Heritage Area relating to the stories and themes of the region
			 that should be protected, enhanced, managed, or developed;
				(6)recommend policies and
			 strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
				(7)describe a program for
			 implementation of the management plan, including—
					(A)performance goals;
					(B)plans for resource
			 protection, enhancement, and interpretation; and
					(C)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 government, organization, business, or individual;
					(8)include an analysis of,
			 and recommendations for, ways in which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act;
				(9)include an interpretive
			 plan for the Heritage Area; and
				(10)include a business plan that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and of
			 each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until the management
			 plan is submitted to, and approved by, the Secretary.
			(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
				(3)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
					(B)the local coordinating
			 entity has afforded adequate opportunity for public and governmental
			 involvement (including through workshops and public meetings) in the
			 preparation of the management plan;
					(C)the resource protection
			 and interpretation strategies described in the management plan, if implemented,
			 would adequately protect the natural, historic, and cultural resources of the
			 Heritage Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal or tribal land under
			 applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(F)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the management plan.
					(4)Action following
			 disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					6.Duties and authorities
			 of the secretary
			(a)Technical and financial
			 assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(b)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
					(A)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
					(B)prepare a report with
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area, in accordance with paragraph (3).
					(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
					(A)assess the progress of
			 the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
						(B)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
					(C)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under this paragraph recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
						(C)Submission to
			 congressOn completion of a report under this paragraph, the
			 Secretary shall submit the report to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate; and
						(ii)the Committee on Natural Resources of the
			 House of Representatives.
						7.Relationship to other
			 federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
				(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
				8.Property owners and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)requires any property
			 owner to—
				(A)permit public access
			 (including Federal, tribal, State, or local government access) to the property;
			 or
				(B)modify any provisions of
			 Federal, tribal, State, or local law with regard to public access or use of
			 private land;
				(3)alters any duly adopted
			 land use regulations, approved land use plan, or any other regulatory authority
			 of any Federal, State, or local agency, or tribal government;
			(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(6)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(7)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution—
					(A)shall be from non-Federal
			 sources; and
					(B)may be in the form of
			 in-kind contributions of goods or services fairly valued.
					10.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide assistance under this Act terminates on
			 the date that is 15 years after the date of enactment of this Act.
		
	
		June 16, 2008
		Reported with an amendment
	
